ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
Walter R. Price                               )      ASBCA Nos. 58364, 58537
                                              )
Under Contract Nos. WRIG-F-09C0134   )
                    WRIG-F-Ul-4C0049 )

APPEARANCE FOR THE APPELLANT:                        Mr. Walter R. Price


APPEARANCES FOR THE GOVERNMENT:                      Jeffrey P. Hildebrant, Esq.
                                                      Air Force Deputy Chief Trial Attorney
                                                     Gregory A. Harding, Esq.
                                                      Air Force Trial Attorney

                                 ORDER OF DISMISSAL

       The parties have filed a joint motion to dismiss these appeals with prejudice on the
ground that they have "entered into a written agreement resolving the issues underlying
these appeals." Accordingly, these appeals are hereby dismissed with prejudice.

       Dated: 19 January 201 7




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58364, 58537, Appeals of
Walter R Price, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals